

















EXHIBIT 10.1


[Insert Dealer Name]
[Insert Dealer Address]
[__________], 2018
To:
Akamai Technologies, Inc.

150 Broadway
Cambridge, Massachusetts 02142
Attention:
Jim Benson, Executive Vice President & Chief Financial Officer

Telephone No.:
(617) 444-3000

Facsimile No.:
(617) 444-3001



Re:     [Base] [Additional] Call Option Transaction
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
[______] (“Dealer”) and Akamai Technologies, Inc. (“Counterparty”) as of the
Trade Date specified below (the “Transaction”). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation shall replace any previous agreements and
serve as the final documentation for the Transaction.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
May 16, 2018, (the “Offering Memorandum”) relating to the 0.125% Convertible
Senior Notes due 2025 (as originally issued by Counterparty, the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty in an aggregate initial principal amount of USD
1,000,000,000 [as increased by up to an aggregate principal amount of USD
150,000,000 if and to the extent that the Initial Purchasers (as defined herein)
exercise their option to purchase additional Convertible Notes pursuant to the
Purchase Agreement (as defined herein)] Insert for Base Call Option
Confirmation.[as increased by an aggregate principal amount of USD 150,000,000
in connection with the exercise by the Initial Purchasers (as defined herein) of
their option to purchase additional Convertible Notes pursuant to the Purchase
Agreement (as defined herein)] Insert for Additional Call Option Confirmation.
pursuant to an Indenture to be dated May 21, 2018 between Counterparty and U.S.
Bank National Association, as trustee (the “Indenture”). In the event of any
inconsistency between the terms defined in the Offering Memorandum, the
Indenture and this Confirmation, this Confirmation shall govern. The parties
acknowledge that this Confirmation is entered into on the date hereof with the
understanding that (i) definitions set forth in the Indenture which are also
defined herein by reference to the Indenture and (ii) sections of the Indenture
that are referred to herein, in each case, will conform to the descriptions
thereof in the Offering Memorandum. If any such definitions in the Indenture or
any such sections of the Indenture differ from the descriptions thereof in the
Offering Memorandum, the descriptions thereof in the Offering Memorandum will
govern for purposes of this Confirmation. The parties further acknowledge that
the Indenture section numbers used herein are based on the draft of the
Indenture last reviewed by Dealer as of the date of this Confirmation, and if
any such section numbers are changed in the Indenture as executed, the parties
will amend this Confirmation in good faith to preserve the intent of the
parties. Subject to the foregoing, references to the Indenture herein are
references to the Indenture as in effect on the date of its execution, and if
the Indenture is amended or supplemented following such date (other than any
amendment or supplement pursuant to (x) Section 10.01(j) of the Indenture that,
as determined by the Calculation Agent, conforms the Indenture to the
description of the Convertible Notes in the Offering Memorandum or (y) pursuant
to Section 14.07 of the Indenture, subject, in the case of this clause (y), to
the second


1

--------------------------------------------------------------------------------





paragraph under “Method of Adjustment” in Section 3), any such amendment or
supplement will be disregarded for purposes of this Confirmation unless the
parties agree otherwise in writing.
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1.
This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.

2.The terms of the particular Transaction to which this Confirmation relates are
as follows:
General Terms.
Trade Date:
[________], 2018

Effective Date:
The second Exchange Business Day immediately prior to the Premium Payment Date

Option Style:
“Modified American”, as described under “Procedures for Exercise” below

Option Type:
Call

Buyer:
Counterparty

Seller:
Dealer

Shares:
The common stock of Counterparty, par value USD 0.01 per share (Exchange symbol
“AKAM”)

Number of Options:
[____] For the Base Call Option Confirmation, to be 1,000,000. For the
Additional Call Option Confirmation, to be 150,000.. For the avoidance of doubt,
the Number of Options shall be reduced by any Options exercised by Counterparty.
In no event will the Number of Options be less than zero.

Applicable Percentage:
[__] To be the relevant percentage for each Dealer.%

Option Entitlement:
A number equal to the product of the Applicable Percentage and 10.5150

Strike Price:
USD 95.1022

Premium:
USD [___]

Premium Payment Date:
May 21, 2018

Exchange:
The NASDAQ Global Select Market

Related Exchange(s):
All Exchanges

Excluded Provisions:
Section 14.03 and Section 14.04(h) of the Indenture.

Procedures for Exercise.
Conversion Date:
With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible



2

--------------------------------------------------------------------------------





Note satisfies all of the requirements for conversion thereof as set forth in
Section 14.02(b) of the Indenture. Options may only be exercised hereunder on a
Conversion Date in respect of the Convertible Notes and only in an amount equal
to the number of $1,000 principal amount of Convertible Notes converted on such
Conversion Date.
Free Convertibility Date:
January 1, 2025

Expiration Time:
The Valuation Time

Expiration Date:
May 1, 2025, subject to earlier exercise.

Multiple Exercise:
Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:
Notwithstanding Section 3.4 of the Equity Definitions and subject to Section
ý9(i)(iii), on each Conversion Date, a number of Options equal to [(i)] the
number of Convertible Notes in denominations of USD 1,000 as to which such
Conversion Date has occurred [minus (ii) the number of Options that are or are
deemed to be automatically exercised on such Conversion Date under the Base Call
Option Transaction Confirmation letter agreement dated May 16, 2018 between
Dealer and Counterparty (the “Base Call Option Confirmation”),] Insert in the
Additional Call Option Confirmation only. shall be deemed to be automatically
exercised; provided that such Options shall be exercised or deemed exercised
only if Counterparty has provided a Notice of Exercise to Dealer in accordance
with “Notice of Exercise” below.

Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.
Notice of Exercise:
Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options on any Conversion
Date, Counterparty must notify Dealer in writing before 5:00 p.m. (New York City
time) on the Scheduled Valid Day immediately preceding the scheduled first day
of the Settlement Averaging Period for the Options being exercised of (i) the
number of such Options (and the number of $1,000 principal amount of Notes being
converted on such Conversion Date), (ii) the scheduled first day of the
Settlement Averaging Period (the “SAP Notice Deadline”) and the scheduled
Settlement Date and (iii) if Counterparty elects a Settlement Method for such
Options other than Net Share Settlement, such notice shall also include
information, representations, acknowledgments and agreements required pursuant
to “Settlement Method Election Conditions” below; provided that in respect of
any Options relating to Convertible Notes with a Conversion Date occurring on or
after the Free Convertibility Date, (A) such notice may be given at any time
before 5:00 p.m. (New York City time) on the Scheduled Valid Day immediately
preceding the Expiration Date (such time, together with the SAP Notice Deadline,
the “Notice Deadline”) and need only specify the information required in clause
(i) above, and (B) if the Settlement Method for such Options is not Net Share
Settlement, Dealer shall have received a separate notice (the “Notice of Final
Settlement Method”) in respect of all such Convertible Notes before 5:00 p.m.
(New York City time) on the Free Convertibility Date specifying the information
required in clause (iii) above; provided further that, notwithstanding the
foregoing, such notice (and the related exercise of Options) shall be effective
if given after the Notice Deadline but prior to 5:00 p.m. (New York City time)
on the fifth Scheduled Valid Day following the Notice Deadline and, in respect
of any Options in



3

--------------------------------------------------------------------------------





respect of which such notice is delivered after the relevant Notice Deadline,
the Calculation Agent shall have the right to adjust the amount of cash payable
and/or the number of Shares deliverable by Dealer with respect to such Options
in a commercially reasonable manner as appropriate to reflect the additional
costs (including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer in connection with its hedging activities (including
the unwinding of any hedge position) as a result of Dealer not having received
such notice on or prior to the Notice Deadline.
Valuation Time:
The close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.

Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

“‘Market Disruption Event’ means (i) a failure by the primary U.S. national or
regional securities exchange or market on which the Shares are listed or
admitted for trading to open for trading during its regular trading session or
(ii) the occurrence or existence prior to 1:00 p.m., New York City time, on any
Scheduled Valid Day for the Shares for more than one half-hour period in the
aggregate during regular trading hours of any suspension or limitation imposed
on trading (by reason of movements in price exceeding limits permitted by the
relevant securities exchange or otherwise) in the Shares or in any options
contracts or futures contracts relating to the Shares.”
Settlement Terms.
Settlement Method:
For any Option, Net Share Settlement; provided that Counterparty may elect Cash
Settlement or Combination Settlement for such Option if the Settlement Method
Election Conditions have been satisfied and Counterparty shall have notified
Dealer of the Settlement Method in the Notice of Exercise or Notice of Final
Settlement Method, as applicable, for such Option; provided further that if
Counterparty has elected to settle its conversion obligations in respect of the
related Convertible Notes (A) entirely in Shares pursuant to Section
14.02(a)(iv)(A) of the Indenture (together with cash in lieu of fractional
Shares) (such settlement method, “Settlement in Shares”), or (B)(x) in a
combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the
Indenture with a Specified Option Cash Amount (as defined below) less than USD
1,000 (such settlement method, “Low Cash Combination Settlement”), or (y) in a
combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the
Indenture with a Specified Option Cash Amount (as defined below) equal to USD
1,000, then, in each case, the relevant Settlement Method for such Option shall
be Net Share Settlement.

Settlement Method Election Conditions:
In order to elect a Settlement Method other than Net Share Settlement for any
Option, the Notice of Exercise or Notice of Final Settlement Method, as
applicable, shall contain:

(i)    Counterparty’s election of such other Settlement Method for the related
Convertible Notes which shall correspond to Counterparty’s election under the
Convertible Notes of whether it elects to settle its conversion obligations in
respect of the related Convertible Notes:
(A) in a combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of
the Indenture with a Specified Option Cash Amount (as


4

--------------------------------------------------------------------------------





defined below) greater than USD 1,000, in which case such other Settlement
Method shall be Combination Settlement; or
(B) entirely in cash pursuant to Section 14.02(a)(iv)(B) of the Indenture, in
which case such other Settlement Method shall be Cash Settlement;
(ii)    if such other Settlement Method is Combination Settlement, the fixed
amount of cash per Convertible Note applicable to the settlement of each related
Convertible Note (the “Specified Option Cash Amount”);
(iii)    a representation that, on the date of such Notice of Exercise or Notice
of Final Settlement Method, as applicable, Counterparty is not in possession of
any material non-public information with respect to Counterparty or the Shares;
(iv)    a representation that Counterparty is electing the settlement method for
the related Convertible Note and such Settlement Method in good faith and not as
part of a plan or scheme to evade the prohibitions of Rule 10b-5 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”);
(v)    a representation that Counterparty has not entered into or altered any
hedging transaction relating to the Shares corresponding to or offsetting the
Transaction;
(vi)    a representation that Counterparty is not electing the settlement method
for the related Convertible Note and such Settlement Method to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares); and
(vii)    an acknowledgment by Counterparty that (A) any transaction by Dealer
following Counterparty’s election of the settlement method for the related
Convertible Note and such Settlement Method shall be made at Dealer’s sole
discretion and for Dealer’s own account and (B) Counterparty does not have, and
shall not attempt to exercise, any influence over how, when, whether or at what
price to effect such transactions, including, without limitation, the price paid
or received per Share pursuant to such transactions, or whether such
transactions are made on any securities exchange or privately.
Net Share Settlement:
If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Net Share Settlement Amount for any Option exceed a number
of Shares equal to the Applicable Limit for such Option divided by the
Applicable Limit Price on the Settlement Date for such Option.

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Net Share Settlement Amount valued at the Relevant Price for
the last Valid Day of the Settlement Averaging Period.


5

--------------------------------------------------------------------------------





Combination Settlement:
If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:

(i)    an amount of cash (the “Combination Settlement Cash Amount”) equal to the
sum, for each Valid Day during the Settlement Averaging Period for such Option,
of (A) an amount (the “Daily Combination Settlement Cash Amount”) equal to the
lesser of (1) the product of (x) the Applicable Percentage and (y) the excess
of (i) the Specified Option Cash Amount over (ii) USD 1,000 and (2) the Daily
Option Value, divided by (B) the number of Valid Days in the Settlement
Averaging Period; provided that if the calculation in clause (A) above results
in zero or a negative number for any Valid Day, the Daily Combination Settlement
Cash Amount for such Valid Day shall be deemed to be zero; and
(ii)    a number of Shares (the “Combination Settlement Share Amount”) equal to
the sum, for each Valid Day during the Settlement Averaging Period for such
Option, of a number of Shares for such Valid Day (the “Daily Combination
Settlement Share Amount”) equal to (A) (1) the Daily Option Value on such Valid
Day minus the Daily Combination Settlement Cash Amount for such Valid Day,
divided by (2) the Relevant Price on such Valid Day, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in clause (A)(1) above results in zero or a negative number for any
Valid Day, the Daily Combination Settlement Share Amount for such Valid Day
shall be deemed to be zero;
provided that in no event shall the sum of (x) the Combination Settlement Cash
Amount for any Option and (y) the Combination Settlement Share Amount for such
Option multiplied by the Applicable Limit Price on the Settlement Date for such
Option exceed the Applicable Limit for such Option.
Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Combination Settlement Share Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.
Cash Settlement:
If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period; provided that in no event shall the Cash Settlement Amount
exceed the Applicable Limit for such Option.

Daily Option Value:
For any Valid Day, an amount equal to (i) the Option Entitlement on such Valid
Day, multiplied by (ii) the Relevant Price on such Valid Day less the Strike
Price on such Valid Day; provided that if the calculation contained in clause
(ii) above results in a negative number, the Daily Option Value for such Valid
Day shall be deemed to be zero. In no event will the Daily Option Value be less
than zero.

Applicable Limit:
For any Option, an amount of cash equal to the Applicable Percentage multiplied
by the excess of (i) the aggregate of (A) the amount of cash, if any, paid to
the Holder (as defined in the Indenture) of the related



6

--------------------------------------------------------------------------------





Convertible Note upon conversion of such Convertible Note and (B) the number of
Shares, if any, delivered to the Holder (as defined in the indenture) of the
related Convertible Note upon conversion of such Convertible Note multiplied by
the Applicable Limit Price on the Settlement Date for such Option, over (ii) USD
1,000.
Applicable Limit Price:
On any day, the opening price as displayed under the heading “Op” on Bloomberg
page “AKAM <equity>” (or its equivalent successor if such page is not
available).

Valid Day:
A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other U.S. national or regional securities
exchange on which the Shares are then listed or, if the Shares are not then
listed on a U.S. national or regional securities exchange, on the principal
other market on which the Shares are then listed or admitted for trading. If the
Shares are not so listed or admitted for trading, “Valid Day” means a Business
Day.

Scheduled Valid Day:
A day that is scheduled to be a Valid Day on the principal U.S. national or
regional securities exchange or market on which the Shares are listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Scheduled Valid Day” means a Business Day.

Business Day:
Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

Relevant Price:
On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page “AKAM <equity> AQR” (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled opening time of the Exchange to the Scheduled Closing Time of
the Exchange on such Valid Day (or, if such volume-weighted average price is
unavailable at such time, the market value of one Share on such Valid Day
determined by the Calculation Agent using a volume-weighted average method, if
practicable). The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.

Settlement Averaging Period:
For any Option and regardless of the Settlement Method applicable to such
Option:

(i)
if the related Conversion Date occurs prior to the Free Convertibility Date, the
30 consecutive Valid Day period beginning on, and including, the second Valid
Day after such Conversion Date; provided that if the Notice of Exercise for such
Option specifies that Settlement in Shares or Low Cash Combination Settlement
applies to the related Convertible Note, the Settlement Averaging Period shall
be the 60 consecutive Valid Day period beginning on, and including, the second
Valid Day after such Conversion Date; or

(ii)
if the related Conversion Date occurs on or after the Free Convertibility Date,
the 30 consecutive Valid Day period beginning on, and including, the 31st
Scheduled Valid Day immediately preceding the Expiration Date; provided that if
the Notice of Exercise or Notice of Final Settlement Method, as applicable, for
such Option specifies that Settlement in Shares or Low Cash Combination
Settlement applies to the related



7

--------------------------------------------------------------------------------





Convertible Note, the Settlement Averaging Period shall be the 60 consecutive
Valid Day period beginning on, and including, the 61st Scheduled Valid Day
immediately preceding the Expiration Date.
Settlement Date:
For any Option, the second Business Day immediately following the last Valid Day
of the Settlement Averaging Period for such Option.

Settlement Currency:
USD

Other Applicable Provisions:
The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled.” “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

Representation and Agreement:
Notwithstanding anything to the contrary in Equity Definitions (including, but
not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty may be, upon delivery, subject to restrictions
and limitations arising from Counterparty’s status as issuer of the Shares under
applicable securities laws, (ii) Dealer may deliver any Shares required to be
delivered hereunder in certificated form in lieu of delivery through the
Clearance System and (iii) any Shares delivered to Counterparty may be
“restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

3.
Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:
Potential Adjustment Events:
Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Conversion Rate” or the composition of a “unit of Reference
Property” or to any “Last Reported Sale Price,” “Daily VWAP,” “Daily Conversion
Value” or “Daily Settlement Amount” (each as defined in the Indenture). For the
avoidance of doubt, Dealer shall not have any delivery or payment obligation
hereunder, and no adjustment shall be made to the terms of the Transaction, on
account of (x) any distribution of cash, property or securities by Counterparty
to Holders (as such term is defined in the Indenture) of the Convertible Notes
(upon conversion or otherwise) or (y) any other transaction in which Holders (as
such term is defined in the Indenture) of the Convertible Notes are entitled to
participate, in each case, in lieu of an adjustment under the Indenture of the
type referred to in the immediately preceding sentence (including, without
limitation, pursuant to the fourth sentence of the first paragraph of Section
14.04(c) of the Indenture or the fourth sentence of the first paragraph of
Section 14.04(d) of the Indenture).

Method of Adjustment:
Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any Potential Adjustment Event, the Calculation
Agent shall make a corresponding and equivalent adjustment in respect of any
adjustment under the Indenture to any one or more of the Strike Price, Number of
Options, Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction to the extent an analogous adjustment
would be made pursuant to the Indenture in connection with such Potential
Adjustment Event.



8

--------------------------------------------------------------------------------





Notwithstanding the foregoing and “Consequences of Merger Events / Tender
Offers” below, if the Calculation Agent reasonably and in good faith determines
that any adjustment to the Convertible Notes that involves an exercise of
discretion by Counterparty or its board of directors (including, without
limitation, pursuant to Section 14.05 of the Indenture or any supplemental
indenture entered into pursuant to Section 14.07(a) of the Indenture or in
connection with any proportional adjustment or the determination of the fair
value of any securities, property, rights or other assets) is materially
incorrect, then, in each such case, the Calculation Agent will determine the
relevant adjustment to be made to any one or more of the Strike Price, Number of
Options, Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction in a commercially reasonable manner;
provided that, notwithstanding the foregoing, if any Potential Adjustment Event
occurs during the Settlement Averaging Period but no adjustment was made to any
Convertible Note under the Indenture because the relevant Holder (as such term
is defined in the Indenture) was deemed to be a record owner of the underlying
Shares on the related Conversion Date, then the Calculation Agent shall make an
adjustment, as determined by it, to the terms hereof in order to account for
such Potential Adjustment Event.
Dilution Adjustment Provisions:
Sections 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the Indenture.

Extraordinary Events applicable to the Transaction:
Merger Events:
Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Specified Transaction” in Section 14.07(a) of the
Indenture.

Tender Offers:
Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 14.04(e) of the Indenture.

Consequences of Merger Events /
Tender Offers:
Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer that results in an adjustment
under the Indenture, the Calculation Agent shall make a corresponding and
equivalent adjustment in respect of any adjustment under the Indenture to any
one or more of the nature of the Shares (in the case of a Merger Event), Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction, subject to the second
paragraph under “Method of Adjustment”; provided, however, that such adjustment
shall be made without regard to any adjustment to the Conversion Rate pursuant
to any Excluded Provision; provided further that, notwithstanding the foregoing,
if the Calculation Agent reasonably and in good faith determines that any
adjustment to the Convertible Notes that involves an exercise of discretion by
Counterparty or its board of directors (including, without limitation, pursuant
to Section 14.07(a) of the Indenture) is materially incorrect, then, in each
such case, the Calculation Agent will determine the relevant adjustment to be
made to any one or more of the nature of the Shares, Strike Price, Number of
Options, Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction in a commercially reasonable manner;
provided further that if, with respect to a Merger Event or a Tender Offer, (i)
the consideration for the Shares



9

--------------------------------------------------------------------------------





includes (or, at the option of a holder of Shares, may include) shares of an
entity or person that is not a corporation or is not organized under the laws of
the United States, any State thereof or the District of Columbia or (ii)
Counterparty to the Transaction following such Merger Event or Tender Offer will
not be a corporation organized under the laws of the United States, any State
thereof or the District of Columbia or will not be (x) the Issuer or (y) a
wholly owned subsidiary of the Issuer that has become the obligor on the
Convertible Notes and the contractual obligations of which, including its
obligations under the Convertible Notes, are fully and unconditionally
guaranteed by the Issuer, in each case, following such Merger Event or Tender
Offer, then Cancellation and Payment (Calculation Agent Determination) may apply
in Dealer’s sole discretion.
Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (a) adding in the last line after “on its tax position)” the
following: “; provided that such party has undertaken, and was unable after
using commercially reasonable efforts, to utilize alternative Hedge Positions on
commercially reasonable pricing terms, as long as (i) it would not violate any
applicable law, rule, regulation or policy of such party to hold, acquire or
dispose of such alternative Hedge Positions or Shares and (ii) such party would
not incur a materially increased cost in performing its obligations under such
Transaction or entering into and performing such alternative Hedge Positions
(including, without limitation, due to any tax, duty, expense or fee, or any
increase in tax liability, decrease in tax benefit or other adverse effect on
its tax position), (b) replacing the parenthetical beginning after the word
“regulation” in the second line thereof with the words “(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations authorized or mandated by existing statute),”
and (c) replacing the word “Shares” with the phrase “Hedge Positions”.

Failure to Deliver:
Applicable

Hedging Disruption:
Applicable; provided that:

(i)
Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a) inserting
the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such


10

--------------------------------------------------------------------------------





transactions or assets referred to in phrases (A) or (B) above must be available
on commercially reasonable pricing terms.”; and
(ii)
Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof, after the words “to terminate the Transaction”, the
words “or a portion of the Transaction affected by such Hedging Disruption”.

Increased Cost of Hedging:
Applicable; provided that that Section 12.9(a)(vi)(A) of the Equity Definitions
is amended by (i) inserting the words “in its reasonable discretion” after the
word “necessary” in the fourth line thereof, and (ii) inserting the following
parenthetical immediately following the term “equity price risk” in the fifth
line thereof: “(including, for the avoidance of doubt and without limitation,
stock price risk and volatility risk)”.

Hedging Party:
For all applicable Additional Disruption Events, Dealer.

Determining Party:
For all applicable Extraordinary Events, Dealer; provided that following any
determination or calculation by the Determining Party hereunder, upon a written
request from either party, the Determining Party will promptly (but in any event
within three Scheduled Trading Days) provide to such party a statement
displaying in reasonable detail the basis for such determination or calculation
(including, without limitation, any quotes, market data or information from
internal or external sources and any assumptions used in making such
determination or calculation) as the case may be (it being understood that the
Determining Party shall not be required to disclose any proprietary models or
information or confidential models or information used by it in connection with
such determination or calculation, as the case may be).

Non-Reliance:    Applicable
Agreements and Acknowledgments
Regarding Hedging Activities:    Applicable
Additional Acknowledgments:    Applicable
4.
Calculation Agent.     Dealer, unless an Event of Default has occurred and is
continuing pursuant to Section 5(a)(vii) of the Agreement with respect to which
Dealer is the Defaulting Party, in which case Counterparty shall have the right
to designate a nationally recognized third-party dealer in over-the-counter
corporate equity derivatives to replace Dealer as Calculation Agent, and the
parties shall work in good faith to execute any appropriate documentation
required by such replacement Calculation Agent. All calculations and
determinations by the Calculation Agent shall be made in good faith and in a
commercially reasonable manner. Following any determination or calculation by
the Calculation Agent hereunder (including for the avoidance for doubt, any
determination by the Calculation Agent of any adjustment to the terms of the
Transaction pursuant to the second paragraph under “Method of Adjustment” in
Section 3 above), upon a written request from either party, the Calculation
Agent will promptly (but in any event within three Scheduled Trading Days)
provide to such party a statement displaying in reasonable detail the basis for
such determination or calculation (including, without limitation, any
quotations, market data or information from internal or external sources



11

--------------------------------------------------------------------------------





and any assumptions used in making such determination or calculation), as the
case may be (it being understood that the Calculation Agent shall not be
required to disclose any proprietary models or information or confidential
models or information used by it in connection with such determination or
calculation, as the case may be).
5.Account Details.
(a)
Account for payments to Counterparty:

Bank:    JPMorgan Chase Bank
ABA#:    021000021
SWIFT:    CHASUS33
Acct Name:    AKAMAI TECHNOLOGIES INC.
Acct No.:    323227414
Account for delivery of Shares to Counterparty:
To be provided by Counterparty.
(b)
Account for payments to Dealer:

Bank:    [___]
[___]
[___]
ABA#:    [___]
SWIFT:    [___]
Acct Name:    [___]
Acct No.:    [___]
Account for delivery of Shares from Dealer:
To be provided by Dealer.
6.
Offices.

(a)
The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

(b)
The Office of Dealer for the Transaction is: [____]

[________]
[________]
[________]


7.
Notices.    

(a)
Address for notices or communications to Counterparty:

To:
Akamai Technologies, Inc.

150 Broadway
Cambridge, Massachusetts 02142
Attention:
Jim Benson, Executive Vice President & Chief Financial Officer

Telephone:    (617) 444-3000
Facsimile:    (617) 444-3001
Email:        jabenson@akamai.com
With a copy of all legal notices to:


Akamai Technologies, Inc.
150 Broadway
Cambridge, Massachusetts 02142
Attention:    Aaron Ahola, Senior Vice President, General Counsel & Corporate
Secretary
Facsimile:    (617) 444-3001
Email:        aahola@akamai.com


12

--------------------------------------------------------------------------------







With a copy of all legal notices to:


Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, Massachusetts 02109
Attention:    Susan Murley
Facsimile:    (617) 526-5000
Email:        susan.murley@wilmerhale.com
(b)
Address for notices or communications to Dealer:

To:
[___]

[___]
[___]
Attention:
[___]

Telephone:    [___]
Facsimile:    [___]
Email:        [___]


With a copy to:     [___]
[___]
[___]
Attention:    [___]
Telephone:    [___]
Facsimile:    [___]
Email:        [___]


8.
Representations and Warranties of Counterparty.

Counterparty hereby represents and warrants to Dealer that each of the
representations and warranties of Counterparty set forth in Section 1 of the
Purchase Agreement (the “Purchase Agreement”), dated as of May 16, 2018, among
Counterparty and J.P. Morgan Securities LLC and Morgan Stanley & Co. LLC, as
representatives of the Initial Purchasers party thereto (the “Initial
Purchasers”), is true and correct and is hereby deemed to be repeated to Dealer
as if set forth herein. Counterparty hereby further represents and warrants to
Dealer on the date hereof and on and as of the Premium Payment Date that:
(a)
Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty’s part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and binding
obligation, enforceable against Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

(b)
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of (i) the certificate of incorporation or by‑laws (or any
equivalent documents) of Counterparty, (ii) any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or (iii) any agreement or instrument filed as an exhibit to
Counterparty’s Annual Report on Form 10-K for the year ended December 31, 2017,
as updated by any subsequent filings, to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument, other than, in the case of clause (iii), any such
conflict, breach, default or lien that would not have a material adverse effect
on Counterparty’s ability to perform its obligations under the Transaction.

(c)
No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.



13

--------------------------------------------------------------------------------





(d)
Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company,” as such
term is defined in the Investment Company Act of 1940, as amended.

(e)
Counterparty is an “eligible contract participant,” as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended.

(f)
Counterparty is not, on the date hereof, in possession of any material
non-public information with respect to Counterparty or the Shares.

(g)
No state or local (including any non-U.S. jurisdiction’s) law, rule, regulation
or regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares.

(h)
Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities, (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing and (C) has total
assets of at least $50 million.

(i)
The assets of Counterparty do not constitute “plan assets” under the Employee
Retirement Income Security Act of 1974, as amended, the Department of Labor
Regulations promulgated thereunder or similar law.

(j)
Counterparty has received, read and understands the OTC Options Risk Disclosure
Statement provided by Dealer and a copy of the most recent disclosure pamphlet
prepared by The Options Clearing Corporation entitled “Characteristics and Risks
of Standardized Options”.

9.Other Provisions.
(a)
Opinions. Counterparty shall deliver to Dealer an opinion of counsel, dated as
of the Premium Payment Date, with respect to the matters set forth in Sections
8(a) through (c) of this Confirmation. Delivery of such opinion to Dealer shall
be a condition precedent for the purpose of Section 2(a)(iii) of the Agreement
with respect to each obligation of Dealer under Section 2(a)(i) of the
Agreement.

(b)
Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares or consummates or otherwise executes or engages in any
transaction or event (a “Conversion Rate Adjustment Event”) that would lead to
an increase in the Conversion Rate (as such term is defined in the Indenture),
promptly give Dealer a written notice of such repurchase or Conversion Rate
Adjustment Event (a “Repurchase Notice”) on such day if following such
repurchase or Conversion Rate Adjustment Event, as the case may be, the number
of outstanding Shares as determined on such day is (i) less than 158.0 million
(in the case of the first such notice) or (ii) thereafter more than 10.8 million
less than the number of Shares included in the immediately preceding Repurchase
Notice. Counterparty agrees to indemnify and hold harmless Dealer and its
affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a Section
16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, which an Indemnified Person may become subject to, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not be liable for any losses, claims,
damages or liabilities (or expenses relating thereto) of any Indemnified Person
that result from the bad faith, gross negligence or willful misconduct of such
Indemnified Person. Counterparty shall not, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding contemplated by this paragraph that is in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified



14

--------------------------------------------------------------------------------





Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Counterparty hereunder, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities. The remedies provided for in this paragraph (b) are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity; provided that in no event shall
Counterparty be responsible hereunder for any fees and expenses of more than one
counsel (in addition to any local counsel) for all Indemnified Persons in
connection with any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand in the same jurisdiction. The
indemnity and contribution agreements contained in this paragraph shall remain
operative and in full force and effect regardless of the termination of the
Transaction.
(c)
Regulation M. Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Exchange Act, of any securities
of Counterparty, other than a distribution meeting the requirements of the
exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M.
Counterparty shall not, until the second Scheduled Trading Day immediately
following the Effective Date, engage in any such distribution.

(d)
No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

(e)
Transfer or Assignment.

(i)
Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

(A)
With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(m) or 9(r) of this Confirmation;

(B)
Any Transfer Options shall only be transferred or assigned to a third party that
is a United States person (as defined in the Internal Revenue Code of 1986, as
amended);

(C)
Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are requested and reasonably satisfactory
to Dealer;

(D)
Dealer will not, as a result of such transfer and assignment, be required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

(E)
An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

(F)
Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

(G)
Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

(ii)
Dealer may transfer or assign all or any part of its rights or obligations under
the Transaction (A) without Counterparty’s consent, to any affiliate of Dealer
(1) that has a long-term issuer rating that is equal to or better than Dealer’s
credit rating at the time of such transfer or assignment, or (2) whose
obligations hereunder will be guaranteed, pursuant to the terms of a customary
guarantee in a form used by Dealer generally for similar transactions, by Dealer
or its ultimate parent, or (B) with Counterparty’s prior written consent (such
consent not to be unreasonably withheld) to any other third party with a
long-term issuer rating equal to or better than the lesser of (1) the credit
rating of Dealer at the time of the transfer and (2) A- by Standard and Poor’s
Rating Group, Inc. or its successor (“S&P”), or A3 by Moody’s Investor Service,
Inc. (“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at least
an equivalent rating or better by a substitute rating agency mutually agreed by
Counterparty and Dealer; provided that in the case of any such transfer or
assignment under clause (A) or (B) above, an Event of Default, Potential Event
of Default or Termination Event will not occur as a result of such transfer and
assignment. If at any time at which (A) the Section 16 Percentage exceeds 8%,
(B) the Option Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds
the Applicable Share Limit



15

--------------------------------------------------------------------------------





(if any applies) (any such condition described in clauses (A), (B) or (C), an
“Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Options to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Options
equal to the number of Options underlying the Terminated Portion, (2)
Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction
(and, for the avoidance of doubt, the provisions of Section ý9(l) shall apply to
any amount that is payable by Dealer to Counterparty pursuant to this sentence
as if Counterparty were not the Affected Party); provided that in calculating
any amount due following such designation, Dealer shall act in good faith and in
a commercially reasonable manner and upon written request from Counterparty,
Dealer will promptly provide to Counterparty a statement displaying in
reasonable detail the basis for such calculation (it being understood that
Dealer shall not be required to disclose any proprietary models or information
or confidential models or information used by it in connection with such
calculation). The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or any “group” (within the meaning of Section 13 of the
Exchange Act) of which Dealer is or may be deemed to be a part beneficially owns
(within the meaning of Section 13 of the Exchange Act), without duplication, on
such day (or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Option Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Options and the Option
Entitlement and (2) the aggregate number of Shares underlying any other call
option transaction sold by Dealer to Counterparty, and (B) the denominator of
which is the number of Shares outstanding. The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Counterparty that are, in each case, applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.
(iii)
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

(f)
Staggered Settlement. If upon advice of counsel with respect to applicable legal
and regulatory requirements, including any requirements relating to Dealer’s
hedging activities hereunder, Dealer reasonably determines that it would not be
practicable or advisable to deliver, or to acquire Shares to deliver, any or all
of the Shares to be delivered by Dealer on any Settlement Date for the
Transaction, Dealer may, by notice to Counterparty on or prior to any Settlement
Date (a “Nominal Settlement Date”), elect to deliver the Shares on two or more
dates (each, a “Staggered Settlement Date”) as follows:

(i)
in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date;



16

--------------------------------------------------------------------------------





(ii)
the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

(iii)
if the Net Share Settlement or Combination Settlement terms set forth above were
to apply to the Nominal Settlement Date, then the Net Share Settlement or
Combination Settlement terms will apply on each Staggered Settlement Date,
except that the number of Shares deliverable pursuant to such terms will be
allocated among such Staggered Settlement Dates as specified by Dealer in the
notice referred to in clause (i) above.

(g)
[Role of Agent. [Insert relevant Dealer agency language, if any.]] [Reserved.]

(h)
Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Equity Definitions to take into account the effect of an event, the
Calculation Agent shall make such adjustment by reference to the effect of such
event on the Hedging Party, assuming that the Hedging Party maintains a
commercially reasonable hedge position.

(i)
Additional Termination Events.

(i)
Notwithstanding anything to the contrary in this Confirmation, if an event of
default with respect to Counterparty occurs under the terms of the Convertible
Notes as set forth in Section 6.01 of the Indenture that results in an
acceleration of the Convertible Notes pursuant to the terms of the Indenture,
then such event of default shall constitute an Additional Termination Event
applicable to the Transaction and, with respect to such Additional Termination
Event, (A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement.

(ii)
Promptly following any repurchase and cancellation of Convertible Notes,
including without limitation pursuant to Article 15 of the Indenture in
connection with a “Fundamental Change” (as defined in the Indenture),
Counterparty shall notify Dealer in writing of such repurchase and cancellation
and the number of Convertible Notes so repurchased and cancelled (any such
notice, a “Repurchase Notice”). Notwithstanding anything to the contrary in this
Confirmation, the receipt by Dealer from Counterparty of (x) any Repurchase
Notice, within the applicable time period set forth in the preceding sentence,
and (y) a written representation and warranty by Counterparty that, as of the
date of such Repurchase Notice, Counterparty is not in possession of any
material non-public information regarding Counterparty or the Shares, shall
constitute an Additional Termination Event as provided in this Section
ý9(i)(ii). Upon receipt of any such Repurchase Notice and the related written
representation and warranty, Dealer shall promptly designate an Exchange
Business Day following receipt of such Repurchase Notice (which in no event
shall be earlier than the related settlement date for such Convertible Notes) as
an Early Termination Date with respect to the portion of this Transaction
corresponding to a number of Options (the “Repurchase Options”) equal to the
lesser of (A) the number of such Convertible Notes specified in such Repurchase
Notice [minus the number of “Repurchase Options” (as defined in the Base Call
Option Confirmation), if any, that relate to such Convertible Notes] Include in
Additional Call Option Confirmation. and (B) the Number of Options as of the
date Dealer designates such Early Termination Date and, as of such date, the
Number of Options shall be reduced by the number of Repurchase Options. Any
payment hereunder with respect to such termination shall be calculated pursuant
to Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the number of Repurchase Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction.

(iii)
Notwithstanding anything to the contrary in this Confirmation, the receipt by
Dealer from Counterparty, within the applicable time period set forth opposite
“Notice of Exercise” in Section 2, of any Notice of Exercise in respect of
Options that relate to Convertible Notes as to which additional Shares would be
added to the Conversion Rate (as defined in the Indenture) pursuant to Section
14.03 of the Indenture in connection with a “Make-Whole Fundamental Change” (as
defined in the Indenture) shall constitute an Additional Termination Event as
provided in this Section ý9(i)(iii).  Upon receipt of any such Notice of
Exercise, Dealer shall designate an Exchange Business Day following such
Additional Termination Event (which Exchange Business Day shall in no event be
earlier than the related settlement date for such Convertible Notes) as an Early
Termination Date with respect to the portion of the Transaction corresponding to
a number of Options (the “Make-Whole Conversion Options”) equal to the lesser of
(A) the number of such Options specified in such Notice of Exercise [minus the
number of “Make-Whole Conversion Options” (as defined in the Base Call Option
Confirmation), if any, that relate to such Convertible Notes] Insert in
Additional Call Option Confirmation only. and (B) the Number of Options as of
the date Dealer designates such Early Termination Date and, as of such date, the
Number



17

--------------------------------------------------------------------------------





of Options shall be reduced by the number of Make-Whole Conversion Options.  Any
payment hereunder with respect to such termination (the “Make-Whole Unwind
Payment”) shall be calculated pursuant to Section 6 of the Agreement as if (1)
an Early Termination Date had been designated in respect of a Transaction having
terms identical to the Transaction and a Number of Options equal to the number
of Make-Whole Conversion Options, (2) Counterparty were the sole Affected Party
with respect to such Additional Termination Event and (3) the terminated portion
of the Transaction were the sole Affected Transaction (and, for the avoidance of
doubt, in determining the amount payable pursuant to Section 6 of the Agreement,
the Calculation Agent shall not take into account any adjustments to the Option
Entitlement that result from corresponding adjustments to the Conversion Rate
(as defined in the Indenture) pursuant to Section 14.03(a) of the Indenture);
provided that the amount of cash payable in respect of such early termination by
Dealer to Counterparty shall not be greater than the product of (x) the
Applicable Percentage and (y) the excess of (I) (1) the number of Make-Whole
Conversion Options, multiplied by (2) the Conversion Rate (as defined in the
Indenture, and after taking into account any applicable adjustments to the
Conversion Rate pursuant to Section 14.03(a) of the Indenture), multiplied by
(3) a market price per Share determined by the Calculation Agent in a
commercially reasonable manner over (II) the aggregate principal amount of such
Convertible Notes, as determined by the Calculation Agent in a commercially
reasonable manner. Counterparty may irrevocably elect in the relevant Notice of
Exercise to receive any Make-Whole Unwind Payment in Shares, in which case, in
lieu of making such Make-Whole Unwind Payment as set forth above, Dealer shall
deliver to Counterparty, within a commercially reasonable period of time after
such designation as determined by Dealer (taking into account existing liquidity
conditions and Dealer’s hedging and hedge unwind activity or settlement activity
in connection with such delivery) a number of Shares equal to (A) such
Make-Whole Unwind Payment, divided by (B) a price per Share determined by the
Calculation Agent in good faith and in a commercially reasonable manner;
provided that Counterparty may elect to receive a Make-Whole Unwind Payment in
Shares only if Counterparty represents and warrants to Dealer in writing on the
date of such election that Counterparty is not in possession of any material
non-public information regarding Counterparty or the Shares.
(j)
Amendments to Equity Definitions.

(i)
Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1) replacing
“either party may elect” with “Dealer may elect or, solely in the case of a
Change in Law pursuant to clause (Y) of Section 12.9(a)(ii) in connection with
which Counterparty is the party that will incur the materially increased cost
that gives rise to such Change in Law, so long as Counterparty notifies Dealer
of such occurrence within one Exchange Business Day and concurrently provides
objective evidence of such occurrence to Dealer and delivers to Dealer a written
representation and warranty by Counterparty that, as of the date of such notice,
Counterparty is not in possession of any material non-public information
regarding Counterparty or the Shares, Dealer shall elect”.” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

(ii)
Section 12.9(b)(vi) of the Equity Definitions is hereby amended by adding the
phrase “, provided that the Non-Hedging Party may not elect to terminate the
Transaction unless concurrently with electing to terminate the Transaction, it
represents and warrants to the Hedging Party that neither it nor its officers
and directors are in possession of any material non-public information with
respect to the Non-Hedging Party or the Shares” at the end of subsection (C).

(k)
No Setoff. Each party waives any and all rights it may have to set off
obligations arising under the Agreement and the Transaction against other
obligations between the parties, whether arising under any other agreement,
applicable law or otherwise.

(l)
Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of the Transaction, an amount is payable by
Dealer to Counterparty (i) pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions or (ii) pursuant to Section 6(d)(ii) and 6(e) of the
Agreement (any such amount, a “Payment Obligation”), Dealer shall satisfy the
Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, the Tender Offer Date, the Announcement Date (in
the case of Nationalization, Insolvency or Delisting), the Early Termination
Date or date of cancellation, as applicable, of its election that the Share
Termination Alternative shall not apply, (b) Counterparty remakes the
representation set forth in Section 8(f) as of the date of such election and (c)
Dealer agrees, in its sole discretion, to such election, in which case the
provisions of Section 12.7 or Section 12.9 of the Equity Definitions, or the
provisions of Section 6(d)(ii) and 6(e) of the Agreement, as the case may be,
shall apply.



18

--------------------------------------------------------------------------------





Share Termination Alternative:
If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable, in satisfaction of such Payment Obligation in the
manner reasonably requested by Counterparty free of payment.

Share Termination Delivery Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:
The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Unit Price the Calculation Agent
may consider the purchase price paid in connection with the purchase of Share
Termination Delivery Property.

Share Termination Delivery Unit:
One Share or, if a Nationalization, Insolvency or Merger Event has occurred and
a corresponding adjustment to the Transaction has been made, a unit consisting
of the type and amount of such property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Nationalization,
Insolvency or Merger Event, as determined by the Calculation Agent.

Failure to Deliver:
Applicable

Other applicable provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 (as modified above) of the Equity Definitions and the provisions
set forth opposite the caption “Representation and Agreement” in Section 2 will
be applicable, except that all references to “Physically-settled” shall be read
as references to “Share Termination Settled” and all references to “Shares”
shall be read as references to “Share Termination Delivery Units.” “Share
Termination Settled” in relation to the Transaction means that the Share
Termination Alternative is applicable to the Transaction.

(m)
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

(n)
Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer based on the advice of counsel, the Shares (“Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the public market by Dealer without registration
under the Securities Act, Counterparty shall, at its election, either (i) in
order to allow Dealer to sell the Hedge Shares in a registered offering, make
available to Dealer an effective registration statement under the Securities Act
and enter into an



19

--------------------------------------------------------------------------------





agreement, in form and substance satisfactory to Dealer, substantially in the
form of an underwriting agreement for a registered underwritten offering;
provided, however, that if Dealer, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this paragraph
shall apply at the election of Counterparty, (ii) in order to allow Dealer to
sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
satisfactory to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement), or (iii) purchase the Hedge Shares from Dealer at the Relevant Price
on such Exchange Business Days, and in such amounts, requested by Dealer.
(o)
Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(p)
Right to Extend. Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in its good faith,
commercially reasonable judgment (or, in the case of clause (ii) below only,
based on the advice of counsel), that such postponement is reasonably necessary
or appropriate (i) to preserve Dealer’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions (but only if there is a
material decrease in liquidity relative to Dealer’s expectation on the Trade
Date, as determined by Dealer in its sole discretion) or (ii) to enable Dealer
to effect transactions in Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer; provided that no such Valid Day or
other date of valuation, payment or delivery may be postponed or added more than
100 Valid Days after the final day in the original Settlement Averaging Period
or original other date of valuation, payment or delivery, as the case may be.

(q)
Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction other than
during any such bankruptcy proceedings; provided further that nothing herein
shall limit or shall be deemed to limit Dealer’s rights in respect of any
transactions other than the Transaction.

(r)
Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

(s)
Notice of Certain Other Events. Counterparty covenants and agrees that:

(i)
promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of the weighted
average of the types and amounts of consideration that holders of Shares
actually receive upon consummation of such Merger Event (the date of such
notification, the “Consideration Notification Date”); provided that in no event
shall the Consideration Notification Date be later than the date on which such
Merger Event is consummated; and

(ii)
(A) Counterparty shall give Dealer commercially reasonable advance (but in any
event at least one Exchange Business Day prior to the relevant Adjustment Notice
Deadline) written notice of the section or sections of the Indenture and, if
applicable, the formula therein, pursuant to which any adjustment will be made
to the Convertible Notes in connection with any Potential Adjustment Event
(other than a Potential Adjustment in respect of the Dilution Adjustment
Provision set forth in Section 14.04(b) or Section 14.04(d) of the Indenture) or
Merger Event and (B) promptly following any such adjustment, Counterparty shall
give Dealer written notice of the details of such adjustment. The “Adjustment
Notice Deadline” means (i) for any Potential Adjustment in respect of the
Dilution Adjustment



20

--------------------------------------------------------------------------------





Provision set forth in Section 14.04(a) of the Indenture, the relevant
Ex-Dividend Date (as such term is defined in the Indenture) or Effective Date
(as such term is defined in the Indenture), as the case may be, (ii) for any
Potential Adjustment in respect of the Dilution Adjustment Provision in the
first formula set forth in Section 14.04(c) of the Indenture, the first Trading
Day (as such term is defined in the Indenture) of the period referred to in the
definition of “SP0” in such formula, (iii) for any Potential Adjustment in
respect of the Dilution Adjustment Provision in the second formula set forth in
Section 14.04(c) of the Indenture, the first Trading Day (as such term is
defined in the Indenture) of the Valuation Period (as such term is defined in
the Indenture), (iv) for any Potential Adjustment in respect of the Dilution
Adjustment Provision set forth in Section 14.04(e) of the Indenture, the first
Trading Day (as such term is defined in the Indenture) of the period referred to
in the definition of “SP’” in the formula in such Section, and (v) for any
Merger Event, the effective date of such Merger Event (or, if earlier, the first
day of any valuation or similar period in respect of such Merger Event).
(t)
Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

(u)
Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction, (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction, (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

(v)
Early Unwind. In the event the sale of the [“Firm] Insert for Base Call Option
Confirmation. [“Additional] Insert for Additional Call Option Confirmation.
Securities” (as defined in the Purchase Agreement) is not consummated with the
Initial Purchasers for any reason, or Counterparty fails to deliver to Dealer
opinions of counsel as required pursuant to Section 9(a), in each case by 1:00
p.m. (New York City time) on the Premium Payment Date, or such later date as
agreed upon by the parties (the Premium Payment Date or such later date, the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date; provided that
Counterparty shall purchase from Dealer on the Early Unwind Date all Shares
purchased by Dealer or one or more of its affiliates in connection with the
Transaction at the price Dealer or any such affiliate paid for such Shares. Each
of Dealer and Counterparty represents and acknowledges to the other that,
subject to the proviso included in this Section 9(u), upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

(w)
Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

(x)
Conduct Rules. Each party acknowledges and agrees to be bound by the Conduct
Rules of the Financial Industry Regulatory Authority applicable to transactions
in options, and further agrees not to violate the position and exercise limits
set forth therein.





21

--------------------------------------------------------------------------------





Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Counterparty with respect to the Transaction, by
manually signing this Confirmation or this page hereof as evidence of agreement
to such terms and providing the other information requested herein and returning
an executed copy to Dealer.


Yours faithfully,
[_______]








By:                         
Name:
Title:


Accepted and confirmed
as of the Trade Date:
AKAMAI TECHNOLOGIES, INC.
By:
 
Authorized Signatory
Name:





22